Mr. Justice Eakin
delivered the opinion of the court.
1. Two points are relied upon on this appeal: (1) That petitioner’s acts did not constitute peddling or a violation of the statute; and (2) that Section 4961-4967, L. O. L., under which the prosecution was had, is unconstitutional and void as to this petitioner, as it *296contravenes and violates the Constitution of the United States. As to the first question that the acts of the petitioner did not constitute peddling, the statute (Section 4961, L. O. L.) defines the term “peddler,” as used therein: “The term ‘peddler,’ as used in this act, means and includes the following persons: (1) * * (2) Every person who, for himself or as agent of another, goes from place to place or from house to house, selling or offering to sell for future delivery, by sample or catalogue, at retail, to individual purchasers who are not dealers in the articles sold, any goods, wares, or merchandise”-—petitioner contending that this definition is not within the true meaning of the word “peddler,” and that the acts complained of were not in violation of the statute. The legislature has said by the language quoted that such acts shall constitute peddling. Wherever the word “peddler” is used in the act, it shall include the act specified. The legislature could forbid these acts under any name they might choose to give them. This exact point was raised in Re Wilson, 19 D. C. 341 (12 L. R. A. 624), where it is said: “In the act before us, the legislative assembly distinctly described the class of persons they intended to include in the designation of peddlers”; and that, if defendant came within that definition, he was guilty: See, also, Commonwealth v. Gardner, 133 Pa. 284 (19 Atl. 550, 19 Am. St. Rep. 645, 7 L. R. A. 666); State v. Bristow, 131 Iowa, 664 (109 N. W. 199); State v. Schlenker, 112 Iowa, 642 (84 N. W. 698, 84 Am. St. Rep. 360, 51 L. R. A. 347); Allport v. Murphy, 153 Mich. 486 (116 N. W. 1070). Cases are cited by petitioner as holding the contrary, but they are cases where, by city ordinances, attempts were made to include within the term “peddler” in the charters other acts than those coming within the *297meaning of the term, being beyond their charter powers so to do, and therefore they are not in point.
2. As to the second question, the law of 1905 providing that peddlers must he licensed was held void as discriminatory: State v. Wright, 53 Or. 344 (100 Pac. 296, 21 L. R. A. (N. S.) 349). And to avoid the defects in that statute the act of 1909 (Sections 4961-4967, L. O. L.) was adopted. The latter was before this court in the case of Spaulding v. McNary, 64 Or. 491 (130 Pac. 391, 1128), in which it was held, Mr. Justice Moore writing the opinion, that so far as it relates to an agent of a resident of another state selling goods by order for future delivery, said order to he filled from the other state, it is an attempt to enact a tax on interstate commerce and for that reason is void. That decision reduces the issue here to the question of whether the acts of petitioner were dependent upon interstate commerce, as'disclosed by the facts stipulated. This case differs from the case of Spaulding v. McNary, 64 Or. 491 (130 Pac. 391, 1128), in this: The facts in that case were: “In negotiating such sales one of plaintiffs’ agents, driving a pair of horses hitched to a wagon, canvasses a part of this state, and, if he finds a purchaser, a written order is taken for a specified style of carriage, to he furnished in 30 days, or as soon as transportation will permit, and thereupon another agent at G-rinnell, Iowa, ships into Oregon the required vehicle, upon the delivery of which, by another of plaintiffs’ agents, the sale is completed.” Thus it will be seen that the orders were to be filled only from plaintiffs’ house in Iowa, while in this case Hanson, another agent of the Spaulding Manufacturing Company, had in stock for it at Roseburg, Oregon, a small stock of vehicles in a storage warehouse from which the vehicle delivered to Hayes upon this purchase was shipped to him. It was one of a num*298ber of vehicles shipped from Iowa in car lot, knocked down, and was pnt. together in the warehouse at Rose-burg, Oregon. This sale or the delivery of the goods did not in any way depend upon interstate commerce. When the goods were unpacked at Roseburg, they became a part of the general mass of property in the state and were subject to the state laws as other property within the state. They lost their character as interstate shipments when delivered at their destination and offered for sale: May v. New Orleans, 178 U. S. 496 (44 L. Ed. 1165, 20 Sup. Ct. Rep. 976), In re Kinyon, 9 Idaho, 642 (75 Pac. 268, 2 Ann. Cas. 699), was a case similar to the present one, except that the goods sold were ordered from St. Louis, Missouri, and the opinion makes the distinction that where the goods, at the time of the sale, are within the state and under the control and care of the agent, both the property and the business are within the jurisdiction of the state and subject to its regulation and control for purposes of taxation and otherwise. This case is annotated in 2 Ann. Cas. 701. It is stated in the note that where goods are shipped into a state and stored in advance of the sales, and the orders taken and filled therefrom, the business is not interstate but local commerce, and the laws licensing or taxing the business are not unconstitutional on this ground. The note cites many authorities to that effect. The same statement of the law is found in a note in 14 Ann. Cas., at page 865, where many additional cases are cited,: See, also, Marshall Hardware Co. v. Multnomah County, 58 Or. 469 (115 Pac. 150). Thus the petitioner cannot shield himself behind the interstate commerce law. If that would protect such a transaction as this, then the dealer might place a full stock of goods in Oregon and sell them in the same way, replenishing his stock from the east as other merchants do, and still avoid *299taxes as well as license fees. We find that the return of the sheriff to the writ is good as against the demurrer.
The judgment is affirmed.
Affirmed. Sustained on Behearing.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.